Citation Nr: 1022003	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 
1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2009, the Board remanded the issue for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

Pulmonary fibrosis did not manifest in service or for several 
years thereafter and has not been shown to be otherwise 
related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2005 and December 2006 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for pulmonary 
fibrosis at this time.

Service Connection for Pulmonary Fibrosis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The service treatment records do not show any complaints or 
findings related to a chronic lung disability.  In October 
1984, the Veteran was treated for pneumonia and improved with 
erythromycin.  In October 1985, he complained of a sudden 
onset of chest pain.  On examination, his lungs were clear.  
The examiner diagnosed costochondritis.  A March 1992 
treatment record noted his chest was clear.  On medical board 
examination in April 1993, lungs and chest examination was 
normal.

A VA examination in June 1994 noted that the Veteran had been 
smoking up to two packs of cigarettes per day since the age 
of 25.  He had "no significant pulmonary complaints."  
Lungs were clear to auscultation.

In October 1999, the Veteran was seen with complaints of 
chest pain over the past two to three months.  Examination of 
the chest noted good breath sounds and no rales or wheezes.  
Chest X-ray noted questionable right lower lobe infiltrate.

In April 2000, the Veteran developed chest pain while driving 
his truck. He was taken by ambulance to a private hospital, 
where he was diagnosed with congestive heart failure.  He 
reported no shortness of breath at that time.

On a VA general medical examination in May 2003, the Veteran 
reported problems with shortness of breath with minimal 
exertion.  He also reported a nonproductive cough.  The 
examiner diagnosed restrictive airway disease with pulmonary 
interstitial fibrosis.

A September 2006 statement from the Veteran's treating VA 
pulmonologist indicated that the Veteran was exposed to 
beryllium during service; that beryllium has been shown to 
cause pulmonary toxicity; and that there is a possibility 
that the underlying lung problem could be secondary to 
beryllium exposure.  In November 2006, this physician 
indicated that a beryllium lymphocyte transformation test was 
normal.  He also indicated that additional testing including 
a bronchoscopy to obtain BAL fluid would provide a definitive 
conclusion.


Pursuant to the Board remand, a VA respiratory examination 
was conducted in September 2009.  The examiner reviewed the 
claims folder in conjunction with the examination.  She 
stated that while the Veteran believed he had exposure to 
Beryllium, there was no evidence that the Veteran had 
Berylliosis as testing for that condition was negative.  
There was also no evidence of a pulmonary problem in the 
service treatment records, and pulmonary fibrosis was first 
diagnosed in 2004.  She stated that it was her opinion that 
"the Veteran's idiopathic pulmonary fibrosis is not related 
to an event, injury, or disease during service."  

The Board finds that the preponderance of the evidence is 
against service connection for pulmonary fibrosis.  First, 
there is no evidence of a chronic lung disorder in service.  
Furthermore, there is no evidence of pulmonary fibrosis until 
2003, approximately ten years after service.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The VA examiner in September 2009 concluded that the 
Veteran's idiopathic pulmonary fibrosis was not related to 
his period of service; there are no medical opinions of 
record to contradict that conclusion.

The Board has considered the Veteran's contentions, including 
those made during his hearing at the RO.  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As noted above, the record does not contain 
an opinion linking the Veteran's current pulmonary fibrosis 
to service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for pulmonary fibrosis.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.




ORDER

Service connection for pulmonary fibrosis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


